          Case 1:20-cv-02456-DLB Document 12 Filed 10/26/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Northern Division

 KIMBERLY KUBAS                      )
                          Plaintiff, )
                                     )
               v.                    ) Civil Action No. 1:20-cv-2456 (GLR)
                                     )
 331B, LLC                           )
 (D/B/A ROCKWELL FITNESS)            )
                                     )
                        Defendant. )
                                     )


        NOTICE OF CONSENT TO TRANSFER OF CASE TO UNITED STATES
                          MAGISTRATE JUDGE


       Pursuant to Court’s October 16, 2020 Memorandum to Counsel, Plaintiff Kimberly Kubas

consents to the transfer of this matter to a United States Magistrate Judge for all further proceedings

and purposes.



Date: October 26, 2020                         Respectfully Submitted,


                                                   /s/ Sundeep Hora
                                               Sundeep Hora (Bar. No. 28208)
                                               ALDERMAN, DEVORSETZ & HORA PLLC
                                               1025 Connecticut Ave., NW, Suite 615
                                               Washington, D.C. 20036
                                               Tel. 202.969.8220
                                               Fax 202.969.8224
                                               E-mail: shora@adhlawfirm.com

                                               COUNSEL FOR PLAINTIFF
